Citation Nr: 0805853	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1986.  The veteran also had service in Alabama Army National 
Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran requested a video-conference 
hearing in connection with the current claim.  The hearing 
was scheduled and subsequently held in November 2007.  The 
veteran testified before the undersigned Veterans Law Judge 
(VLJ), and the record was left open for a period of 60 days 
at that time.  The hearing transcript is of record.  

The Board also observes that the veteran raised the issue of 
service connection for a bilateral foot condition in a 
statement dated June 2005.  This issue has not been 
adjudicated.  Therefore, this issue is referred to the RO for 
any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his hearing has 
declined since his last VA examination, and that this decline 
warrants a higher rating.  The Board notes that the veteran 
was originally service-connected for bilateral hearing loss 
in a rating decision dated December 2002.  The RO evaluated 
the veteran's bilateral hearing loss disability as a non-
compensable disability, effective November 30, 2000.  The 
rating decision currently on appeal was issued in July 2003.  
The RO continued the veteran's non-compensable disability 
rating for bilateral hearing loss at that time.


The Board notes that the veteran testified before a decision 
review officer in July 2005.  The hearing transcript is of 
record.  The veteran testified that he was a law enforcement 
patrol officer at one time, but that his hearing loss forced 
him to change jobs after he was unable to hear the radio.  
The veteran stated that he still worked in law enforcement, 
but that his main duties now involved clerical work, rather 
than patrol work.  The veteran also testified that he avoided 
social situations and conversing with others.  The veteran 
further indicated that he wore hearing aids obtained from VA.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in February 
2006.  A copy of the examination report is of record.  
However, the Board notes that the examination report is 
difficult to interpret because the relevant information is 
not legible.  Thus, the RO should obtain an original copy of 
this examination report and associate it with the veteran's 
claims file.

The veteran also requested a video-conference hearing in 
connection with the current claim.  The video-conference was 
scheduled and subsequently held before the undersigned VLJ in 
November 2007.  The veteran testified at that time that his 
hearing had gotten worse since his last examination.  In 
particular, the veteran indicated that he had a difficult 
time understanding conversational speech.  According to the 
veteran, this limitation was noteworthy because as a student, 
he required the assistance of another person to take notes or 
understand concepts discussed during the class.  The veteran 
attended school in an effort to "try to do something 
different."  The veteran also stated that he experienced 
difficulty understanding conversational speech unless he was 
less than five feet from the speaker.

Professionally, the veteran indicated that his bilateral 
hearing loss caused him to give up his career as a patrol 
officer in 2003.  The veteran acknowledged that he still 
worked in law enforcement on a part-time basis, but that he 
worked in a "controlled environment" with little 
interaction with people.  The veteran indicated that his 
fiancee served as his "interpreter" in most situations.  

Following the hearing, the veteran submitted additional 
evidence with a waiver of RO jurisdiction.  Included in this 
evidence were results of a private hearing examination 
conducted by Premier Medical Audiology in December 2007.  
While it is not clear whether this examination comports with 
authorized VA audiological examination requirements codified 
in 38 C.F.R. § 4.85(a), the results do indicate that there 
may have been a change in the veteran's condition warranting 
another VA examination.

The veteran also submitted a copy of a letter dated June 2007 
which was originally sent to the Dean of Special Student 
Services at the University of South Alabama.  The veteran 
indicated in the letter that he failed an introductory 
Spanish class because he had difficulty hearing classroom 
instructions.  Consequently, the veteran stated that he was 
unable to successfully complete oral examinations.    

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  Here, the veteran has not been given an examination 
since February 2006, and testimony elicited during the 
veteran's video-conference hearing indicates that the 
veteran's hearing has gotten worse.  Thus, the RO should 
schedule the veteran for a new VA audiological examination.

Additionally, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the veteran that are dated from January 24, 2006, to the 
present.
    
The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from January 24, 2006, to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's hearing loss disability.  
The examiner is also asked to include a 
discussion of the functional affects of 
the veteran's hearing loss disability.  
The examiner must provide a complete 
rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



